Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 21, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154857                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154857
                                                                    COA: 332700
                                                                    Ingham CC: 15-000175-FH
  BRIAN MICHAEL ALEXANDER,
             Defendant-Appellant.
  ________________________________________/

          On order of the Court, the application for leave to appeal the October 6, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  that reversed the Ingham Circuit Court’s November 20, 2015 order granting the
  defendant’s motion for a new trial. Although the Court of Appeals correctly concluded
  that the trial court applied an improper standard in granting a new trial based on newly
  discovered evidence, it erred in further determining that the new evidence would not
  justify the grant of a new trial. The evidence – the discovery of the complainant’s cell
  phone records – was newly discovered, was not cumulative, and could not have been
  discovered with reasonable diligence and produced at trial. Whether this evidence
  “makes a different result probable on retrial,” People v Cress, 468 Mich. 678, 692 (2003),
  should first be determined by the trial court. We REMAND this case to the Ingham
  Circuit Court to determine, applying the Cress standard, whether the newly discovered
  evidence justifies a new trial.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 21, 2017
           a0614
                                                                               Clerk